         Case 2:18-cv-00867-JFC Document 23 Filed 10/09/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 NICOLE SHETLER, individually and on behalf
 of all others similarly situated,                          Case No. 2:18-cv-00867-JFC

                       Plaintiff,

        v.


 AMERCO; AMERCO REAL ESTATE
 COMPANY; U-HAUL INTERNATIONAL,
 INC.,

                       Defendants.


                             NOTICE OF VOLUNTARY
                        DISMISSAL OF DEFENDANT AMERCO
                       PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Nicole

Shetler hereby files the voluntary dismissal of her claims against AMERCO without prejudice,

and with each party bearing their own attorneys’ fees, costs, and expenses. Defendant   has   not

served either an answer or motion for summary judgment in this case.


                                                 Dated: October 9, 2018

                                                 /s/ Kelly K. Iverson
                                                 Benjamin J. Sweet
                                                 bsweet@carlsonlynch.com
                                                 Kelly K. Iverson
                                                 kiverson@carlsonlynch.com
                                                 Elizabeth Pollock-Avery
                                                 eavery@carlsonlynch.com
                                                 CARLSON LYNCH SWEET
                                                 KILPELA & CARPENTER, LLP
                                                 1133 Penn Avenue, 5th Floor
                                                 Pittsburgh, PA 15222

                                                 Counsel for Plaintiff
         Case 2:18-cv-00867-JFC Document 23 Filed 10/09/18 Page 2 of 2



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on October 9, 2018, the foregoing was filed with the Clerk

of the Court using the CM/ECF System, which will send notification of filing to the following

counsel of record:


                         Amy Brown Doolittle (DC Bar No. 451090)
                          SQUIRE PATTON BOGGS (US) LLP
                                  2550 M Street, NW
                                 Washington, DC 20007
                              amy.doolittle@squirepb.com

                          Allen A. Kacenjar (Ohio Bar No. 0071224)
                                Squire Patton Boggs (US) LLP
                                       4900 Key Tower
                                      127 Public Square
                                    Cleveland, Ohio 44114
                                allen.kacenjar@squirepb.com

                             Adam R. Fox (CA Bar No. 280542)
                            SQUIRE PATTON BOGGS (US) LLP
                              555 So. Flower Street, Suite 3100
                               Los Angeles, California 90071
                                  adam.fox@squirepb.com


                                                   /s/ Kelly K. Iverson
